DETAILED ACTION
This action is responsive to documents filed 16 November 2021.
Claims 1-30 remain pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9 of Applicant's Remarks, filed 16 November 2021, with respect to the objection to the drawings for informalities and the rejection(s) of claim(s) 1-2, 4, 7-9, 11, 113-16, 19, 24-26 and 29 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gao et al. (US 2016/0050607, previously cited) in view of "Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 15)," 3G Partnership Program (3GPP), TS 36.300 V15-2.0 (2018-06), https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationId=2430, uploaded 7 July 2018, accessed 4 December 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 13-16 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2016/0050607, previously cited, hereinafter Gao) in view of "Evolved Universal Terrestrial Radio Access (E-UTRA) and Evolved Universal Terrestrial Radio Access Network (E-UTRAN); Overall description; Stage 2 (Release 15)," 3G Partnership Program (3GPP), TS 36.300 V15-2.0 (2018-06), https://portal.3gpp.org/desktopmodules/Specifications/SpecificationDetails.aspx?specificationId=2430, uploaded 7 July 2018, accessed 4 December 2021 (hereinafter TS36.300).
Re Claim 1, Gao discloses a method for wireless communications, comprising: 
determining, at a master base station (Fig. 20 illustrates and ¶ 241 describes a macro base station (a type of master base station, hereinafter mBS) making a determination), that a first node (Ibid. disclose the mBS’s determination as concerning a user equipment (a type of first node, hereinafter UE)) in communication with the master base station (Fig. 20 illustrates and ¶¶ 239-240 describes the mBS as in communication (i.e., exchanging messages) with the UE) is also in a coverage area of a second node (Fig. 20 illustrates and ¶ 241 describes the mBS as determining that the UE is in the coverage area of a small cell; ¶ 242 describes the LeNB as part of the small cell – thus, the small cell/LeNB are a type of second node) based on signal measurement results (Fig. 20 illustrates and ¶ 241 describes the mBS basing its determination on a small cell measurement report) received from the first node (Fig. 20 illustrates and ¶ 240 describes the UE sending the small cell measurement report to the mBS); 
transmitting a request to the second node (Fig. 20 illustrates and ¶ 242 describes the mBS sending (i.e., transmitting) an Offload Request message (a type of request) to the LeNB) to initiate addition of the second node (Fig. 20 illustrates and ¶ 242 describes the mBS’s Offloading request to include identity information of radio bearers to be offloaded from the mBS to the small cell/LeNB – thus, initiating an addition of the LeNB) for the first node (¶ 242 describes the identity information including the UE profile of the UE to be offloaded, which Fig. 20 illustrates as the same UE from which the mBS received the small cell measurement report); 
receiving, at the master base station(Fig. 20 illustrates the mBS receiving an Offload Response), scheduling information (¶ 245 describes the Offload Response indicating random access information; and ¶ 246 describes the Offload Response further indicating System Information including information included in SIBs and/or MIBs, which are types of scheduling information) for a [random access procedure] (Fig. 10 illustrates and ¶¶ 245-246 describe the Offload Response including the System Information and a dedicated preamble for the UE to use for establishing a radio connection with the LeNB; and ¶ 249 describes the UE sending a PRACH to the LeNB by using that information to establish the radio connection as part of a random access procedure; Fig. 5 illustrates and ¶¶ 98-102 describe how various levels of downlink radio bearers and channels supported by a small cell are ultimately mapped to physical downlink channels – PDSCH and PDCCH; Fig. 6 illustrates and ¶¶ 103-106 describe various levels of uplink radio bearers and channels supported by a small cell are ultimately mapped to physical uplink channels – PUSCH and PUCCH) in response to the request (Ibid. disclose the UE performing the attachment procedure in response to a Small Cell Offload message); and 
relaying the scheduling information (Fig. 20 illustrates and ¶ 247 describes the mBS sending (relaying) the Small Cell Offload message including the random access information and the System Information) from the second node (Ibid. disclose the random access information and the System Information having been included in the Offload Response sent from the LeNB to the mBS) to the first node (Ibid. disclose the mBS sending the Small Cell Offload message to the UE) via the master base station (Ibid.) prior to the first node and (Fig. 20 illustrates and ¶ 249 describe the UE performing the attachment procedure in response to receiving the Small Cell Offload message – thus, the Small Cell Offload message must have been relayed prior to the UE acting in response to receiving the Small Cell Offload message) a random access channel (RACH) procedure (Ibid. disclose the UE sending a PRACH with the dedicated preamble provided to it in the Small Cell Offload message by the LeNB via the mBS – sending a PRACH is a type of RA procedure, because ¶ 106 defines “PRACH” as standing for Physical Random Access Channel; and Fig. 6 illustrates and ¶ 103 describes a Random Access Channel as mapped to a Physical Random Access Channel).
The Gao might not explicitly disclose:
wherein the scheduling information for the random access procedure is scheduling information for a physical channel from the second node.
However, in analogous art, TS36.300 discloses:
wherein a physical channel message is from a second node (p. 139 item 4 describes Inter Radio Access Technology (Inter RAT) handover (HO) procedures wherein the target access system (such as Gao’s LeNB/small cell) is responsible for giving exact guidance for the UE on how to access it by providing radio resource configuration and target cell system information transparently through the source access system (such as Gao’s mBS/large cell); p. 131-132 § 10.1.5.1 item 2 and Fig. 10.1.5.1-1 disclose a Contention-Based Random Access Procedure wherein a Random Access Response generated by MAC on DL-SCH is addressed to RA-RNTI on PDCCH – thus, the RA Response is a physical channel message; p. 133 § 10.1.5.1 describes the RA procedure as occurring on a PSCell in SCG – akin to Gao’s LeNB/small cell; pp. 133-134 § 10.1.5.2 items 0 and 2 and Fig. 10.1.5.2-1 disclose a Non-Contention-Based RA Procedure including a Random Access Preamble assignment message (msg0) and RA Response on DL-SCH (msg2), wherein msg0 is signaled via PDCCH and msg2 is addressed to RA-RNTI on PDCCH, which is disclosed as occurring on an SCell or PSCell; and p.134 § 10.1.5.3 and Fig. 10.1.5.3-1 disclose an Interaction Model between L1 (physical layer) and L2/3 for RA Procedure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use TS 36.300 to modify Gao in order for the scheduling information comprising scheduling information for a physical channel message from the second node. One would have been motivated to do this, because these procedures are defined in industry standards (TS36.300 p. 130) – one would not have ordinary skill in the art if they were unfamiliar with industry standards of their art.
Re Claim 2, Gao-TS36.300 disclose the method of claim 1.
Gao discloses wherein the scheduling information relayed to the first node by the master base station comprises one or more of frequency domain resource assignment (Fig. 20 illustrates and ¶ 247 describes the Small Cell Message, which is sent from the mBS to the UE) including System Information included in the Offload Response message, which was received by the mBS from the LeNB prior to the mBS sending the Small Cell message to the UE; ¶ 246 describes the System Information comprised in the Offload Response message as including certain information included in System Information Blocks (SIBs); and ¶ 176 describes an SIB as specifying a Frequency Division Duplex mode of operation and component carriers for the small cell), time domain resource assignment (Fig. 20 illustrates and ¶ 247 describes the Small Cell Message, which is sent from the mBS to the UE) including System Information included in the Offload Response message, which was received by the mBS from the LeNB prior to the mBS sending the Small Cell message to the UE; ¶ 246 describes the System Information comprised in the Offload Response message as including certain information included in System Information Blocks (SIBs); and ¶ 176 describes an SIB as specifying a Time Division Duplex mode of operation and so forth), modulation coding scheme (MCS), or virtual resource block (VRB)-to-physical resource block (PRB) information.  
Re Claim 7, Gao-TS36.300 disclose the method of claim 1.
Gao discloses wherein the first node is a user equipment (UE) (Fig. 20 illustrates and ¶¶ 239-240 and 247 describe user equipment, which was mapped to the claimed first node in Re Claim 1, above) and the second node is a base station (Fig. 20 illustrates and ¶¶ 239, 241-249 describes the LeNB which was mapped to the claimed second node in Re Claim 1, above).  
Re Claims 8-9 and 13, though of varying scope, the limitations of claims 8-9 and 13 are substantially similar or identical to those of claims 1-2, 4 and 7, and are rejected under the same reasoning. 
Re Claim 14, Gao discloses a method for wireless communications, comprising: 
receiving, at a first node (Fig. 20 illustrates and ¶¶ 239-240 describe a data offload procedure involving user equipment (UE, i.e., a first node) being sent a message), a measurement request (Ibid. disclose the message as a small cell measurement configuration message that configures the UE to perform the measurement, and the UE performs the measurement in response to the message; thus, the message is equivalent to a measurement request) from a master base station (Ibid. disclose the small cell measurement configuration message as sent from a macro eNB (mBS), which is equivalent to a master BS), wherein the (Fig. 20 illustrates and ¶ 233-234 describes a UE transferring its user plane traffic from the mBS while maintaining its connection (at least its control plane traffic) with the mBS – in order to transfer from  and maintain a (control) connection with the mBS they must have already had an established connection);
measuring, at the first node, signal quality for signals  received from a second node (Fig. 20 illustrates and ¶ 240 describes the UE being configured to measure radio links from one or more small cells and detecting whether small cell’s signal quality is above a specific threshold in response to the small cell measurement configuration message from the mBS; ¶ 241 describes the mBS as determining that the UE is in the coverage area of a small cell; and ¶ 242 describes the LeNB as part of the small cell – thus, the small cell/LeNB are a type of second node); 
transmitting, by the first node to the master base station (Fig. 20 illustrates and ¶ 240 describes UE sending), measurement results (Ibid. disclose a small cell measurement report containing measurement data as what the UE sent) associated with the signals received by the first node from the second node (Ibid. disclose the measurement report as a small cell measurement report), wherein the measurement results indicate that the first node is in coverage area of the second node (Fig. 20 and ¶ 241 describe the mBS determining that the UE is within the coverage area of a small cell according to the small cell measurement report from the UE); 
receiving, from the master base station (Fig. 20 illustrates and ¶ 247 describes the mBS sending a Small Cell Offload message to the UE; and ¶ 249 describes the UE performing an action is response to the Small Cell Offload message), scheduling information associated with (Fig. 10 illustrates and ¶¶ 245-246 describe the Offload Response including the System Information and a dedicated preamble for the UE to use for establishing a radio connection with the LeNB; and ¶ 249 describes the UE sending a PRACH to the LeNB by using that information to establish the radio connection as part of a random access procedure; Fig. 5 illustrates and ¶¶ 98-102 describe how various levels of downlink radio bearers and channels supported by a small cell are ultimately mapped to physical downlink channels – PDSCH and PDCCH; Fig. 6 illustrates and ¶¶ 103-106 describe various levels of uplink radio bearers and channels supported by a small cell are ultimately mapped to physical uplink channels – PUSCH and PUCCH), wherein the scheduling information is relayed to the first node via the master base station (Fig. 20 illustrates and ¶ 247 describes the mBS forwarding the Offload Response’s information in the Small Cell Offload message); and 
initiating a random access channel (RACH) procedure (Fig. 20 illustrates and ¶ 249 describes the UE sending a PRACH with the dedicated preamble provided to it in the Small Cell Offload message by the LeNB via the mBS – sending a PRACH is a type of RA procedure, because ¶ 106 defines “PRACH” as standing for Physical Random Access Channel; and Fig. 6 illustrates and ¶ 103 describes a Random Access Channel as mapped to a Physical Random Access Channel) between the first node and the second node (Ibid. disclose the Small Cell Attachment procedure as between the UE and the LeNB wherein the UE transmits the PRACH to the LeNB) based on the scheduling information (Ibid. disclose the PRACH sent by the UE as including the dedicated preamble that was included in the Small Cell Offload message).
Gao may not explicitly disclose:

However, in analogous art, TS36.300 discloses:
wherein the scheduling information is associated with a physical channel message from the second node (p. 139 item 4 describes Inter Radio Access Technology (Inter RAT) handover (HO) procedures wherein the target access system (such as Gao’s LeNB/small cell) is responsible for giving exact guidance for the UE on how to access it by providing radio resource configuration and target cell system information transparently through the source access system (such as Gao’s mBS/large cell); p. 131-132 § 10.1.5.1 item 2 and Fig. 10.1.5.1-1 disclose a Contention-Based Random Access Procedure wherein a Random Access Response generated by MAC on DL-SCH is addressed to RA-RNTI on PDCCH – thus, the RA Response is a physical channel message; p. 133 § 10.1.5.1 describes the RA procedure as occurring on a PSCell in SCG – akin to Gao’s LeNB/small cell; pp. 133-134 § 10.1.5.2 items 0 and 2 and Fig. 10.1.5.2-1 disclose a Non-Contention-Based RA Procedure including a Random Access Preamble assignment message (msg0) and RA Response on DL-SCH (msg2), wherein msg0 is signaled via PDCCH and msg2 is addressed to RA-RNTI on PDCCH, which is disclosed as occurring on an SCell or PSCell; and p.134 § 10.1.5.3 and Fig. 10.1.5.3-1 disclose an Interaction Model between L1 (physical layer) and L2/3 for RA Procedure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use TS 36.300 to modify Gao in order for the scheduling information comprising scheduling information for a physical channel message from the second node. One would have been motivated to do this, because these procedures are defined in TS36.300 p. 130) – one would not have ordinary skill in the art if they were unfamiliar with industry standards of their art.
Re Claim 15, Gao-TS36.300 disclose the method of claim 14.
Gao discloses wherein the physical channel message is a physical downlink shared channel (PDSCH) (Fig. 5 illustrates and ¶¶ 98-102 describe how various levels of downlink radio bearers and channels supported by a small cell are ultimately mapped to physical downlink channels – PDSCH and PDCCH), the method further comprising: 
determining, at the first node, scheduling for the PDSCH message by the second node based on the scheduling information relayed via the master base station (Fig. 20 illustrates and ¶ 249 describes the UE’s PRACH including the dedicated preamble provided to it in the Small Cell Offload message received from the mBS).
Re Claim 16, Gao-TS36.300 disclose the method of claim 15.
Gao discloses wherein the scheduling information relayed to the first node by the master base station comprises one or more of frequency domain resource assignment (Fig. 20 illustrates and ¶ 247 describes the Small Cell Message, which is sent from the mBS to the UE) including System Information included in the Offload Response message, which was received by the mBS from the LeNB prior to the mBS sending the Small Cell message to the UE; ¶ 246 describes the System Information comprised in the Offload Response message as including certain information included in System Information Blocks (SIBs); and ¶ 176 describes an SIB as specifying a Frequency Division Duplex mode of operation and component carriers for the small cell), time domain resource assignment (Fig. 20 illustrates and ¶ 247 describes the Small Cell Message, which is sent from the mBS to the UE) including System Information included in the Offload Response message, which was received by the mBS from the LeNB prior to the mBS sending the Small Cell message to the UE; ¶ 246 describes the System Information comprised in the Offload Response message as including certain information included in System Information Blocks (SIBs); and ¶ 176 describes an SIB as specifying a Time Division Duplex mode of operation and so forth), modulation coding scheme (MCS), or virtual resource block (VRB)-to-physical resource block (PRB) information.  
Re Claims 24-26, though of varying scope, the limitations of claims 24-26 are substantially similar or identical to those of claims 14-16, and are rejected under the same reasoning.
Claims 4, 11, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gao-TS36.300 as applied to claims 1, 8, 14 and 24 above, and further in view of Harada (US 2021/0243683).
Re Claim 4, Gao-TS36.300 disclose the method of claim 1.
Gao discloses wherein the master base station is a long term evolution (LTE) base station (Fig. 1 illustrates and ¶ 36 describes the mBS as in an LTE network)
Gao may not explicitly disclose wherein the second node is a new radio (NR) base station configured to communicate over millimeter wave (mmW) band.  
However, in analogous art, TS36.300 discloses wherein the second node is a new radio (NR) base station (pp. 138-139 § 10.2.2 discloses inter RAT handover (HO) between GERAN, UTRAN and NR).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use TS 36.300 to modify Gao in order to perform handover between different radio access technologies. One would have been motivated to do (TS36.300 pp. 138 and 189).
Gao-TS36.300 may not explicitly disclose wherein the NR base station is configured to communicate over millimeter wave (mmW) band.
However, in analogous art, Harada discloses wherein a NR base station is configured to communicate over millimeter wave (mmW) band (Fig. 3 illustrates and ¶¶ 20-21, 77, 84 and 86 describe a radio communication system wherein a mBS is configured for LTE and a relay BS (equivalent to Gao’s LeNB) is configured for NR as an IAB node that uses NR communication over mmW for backhaul communication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Harada to modify Gao-TS36.300 in order to support Inter-RAT HO between a mBS configured as an LTE eNB and an LeNB configured as a NR eNB configured to communicate on a mmW band. One would have been motivated to do this, because using NR communication utilizing millimeter waves can expand a coverage area at low cost (Harada ¶ 20).
Re Claim 11, though of a different scope, the limitations of claim 11 are substantially similar or identical to those of claim 4, and is rejected under the same reasoning. 
Re Claim 19, Gao-TS36.300 disclose the method of claim 14.
Gao discloses wherein the master base station is a long term evolution (LTE) base station (Fig. 1 illustrates and ¶ 36 describes the mBS as in an LTE network)
Gao may not explicitly disclose wherein the second node is a new radio (NR) base station configured to communicate over millimeter wave (mmW) band.  
TS36.300 discloses wherein the second node is a new radio (NR) base station (pp. 138-139 § 10.2.2 discloses inter RAT handover (HO) between GERAN, UTRAN and NR).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use TS 36.300 to modify Gao in order to perform handover between different radio access technologies. One would have been motivated to do this, because TS36.300 defines an industry standard for minimizing exchanges between different RATs by enabling backwards HO (TS36.300 pp. 138 and 189).
Gao-TS36.300 may not explicitly disclose wherein the NR base station is configured to communicate over millimeter wave (mmW) band.
However, in analogous art, Harada discloses wherein a NR base station is configured to communicate over millimeter wave (mmW) band (Fig. 3 illustrates and ¶¶ 20-21, 77, 84 and 86 describe a radio communication system wherein a mBS is configured for LTE and a relay BS (equivalent to Gao’s LeNB) is configured for NR as an IAB node that uses NR communication over mmW for backhaul communication).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Harada to modify Gao-TS36.300 in order to support Inter-RAT HO between a mBS configured as an LTE eNB and an LeNB configured as a NR eNB configured to communicate on a mmW band. One would have been motivated to do this, because using NR communication utilizing millimeter waves can expand a coverage area at low cost (Harada ¶ 20).
Re Claim 29, though of a different scope, the limitations of claim 29 are substantially similar or identical to those of claim 19, and is rejected under the same reasoning. 
Allowable Subject Matter
Claims 3, 5-6, 10, 12, 17-18, 20-23, 27-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for objecting to these claims is provided in the previous Office action received on 30 August 2021.
Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of the action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Thomas R Cairns/            Primary Examiner, Art Unit 2468